Citation Nr: 0316501	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  02-12 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
excessive weight gain due to skunk spray contamination.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from January 30, 1981 to March 
11, 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which found that the veteran had not submitted 
new and material evidence to reopen his claims for service 
connection for excessive weight gain due to skunk 
contamination and an acquired psychiatric disorder.  
Subsequently, the RO reopened the service connection claims 
and denied them on the merits.  The RO's decision to reopen 
however is not binding on the Board.  The Board must make an 
independent determination of whether the new and material 
evidence requirement has been met, regardless of whether the 
RO adjudicated the claim on the merits.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996).  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's claims. 

2.  In a rating decision dated in January 2000, the RO denied 
service connection for a psychiatric disorder, and denied the 
veteran's petition to reopen his claim for excessive weight 
gain due to skunk contamination.  That decision was not 
timely appealed.  

3.  The evidence received subsequent to the RO's January 2000 
decision does not bear directly and substantially upon the 
specific matters under consideration; is either cumulative or 
redundant; and/or is by itself or in connection with evidence 
previously assembled not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision that denied the 
veteran's petition to reopen a claim for excessive weight 
gain due to skunk contamination, and denied the claim for an 
acquired psychiatric disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).

2.  No new and material evidence has been received, since the 
January 2000 decision of the RO, to reopen the claims of 
entitlement to service connection for excessive weight gain 
due to skunk contamination or an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that he was near a fellow serviceman who 
was sprayed by a skunk, and as a result he experienced sudden 
weight gain.  He also claims that he developed a psychiatric 
disorder as a result of this incident.

The service medical records show that the veteran was 185 
pounds on entry into service.  His personnel records show 
that he was counseled repeatedly during basic training for 
poor performance.  Following a mental health evaluation he 
was suspended from training due to his inability to 
emotionally adjust to the military environment.  A physical 
profile noted that behavior and attitudinal problems rendered 
him incapable of successfully coping with the emotional 
stress of military training.  Shortly thereafter, he was 
separated from the service.  

In March 1991, the veteran filed a claim for excessive weight 
gain due to skunk contamination, claiming that he weighed 160 
pounds when he went into the service.  In May 1991, the RO 
denied service connection for excessive weight gain due to 
skunk contamination, noting that the medical evidence of 
record failed to show that the veteran had been sprayed with 
such a contaminant or having gained an excessive amount of 
weight.

In April 1991, several private mental health psychiatric 
evaluations were added to the claims file.  In a November 
1986 psychiatric evaluation, the veteran denied any previous 
psychiatric treatment.  He was diagnosed with schizoaffective 
disorder.  In a December 1986 evaluation, the examiner noted 
that the veteran was incoherent, stating that he gained 70 
pounds in three days which was caused by a drop of skunk oil 
mixed into water.  

In a December 1991 hearing, the veteran testified that a 
fellow serviceman came running into the barracks after having 
been sprayed with a skunk.  He stood next to the veteran and 
exposed him to the fumes.  He denied receiving any treatment 
for this exposure.  He added that he quickly gained weight as 
a result of this exposure.  

In a February 1993 Board decision, the veteran's claim of 
excessive weight gain due to skunk contamination was denied.  
The Board also found his allegations of sudden weight gain 
not credible in light of his claim that he weighed 160 pounds 
on entry into service and the service medical records which 
showed that he actually weighed 185 pounds.

In August 1999, the veteran was provided a VA mental 
disorders examination.  He described his experience in the 
service, including the claimed incident of exposure.  He 
claimed that for years he had been disturbed by his Army 
experience.  He stated that he was harassed and humiliated, 
and wanted to correct an injustice that was done to him.  The 
veteran complained of depressive spells because when he 
thought about the incident, he would get upset.  Objectively, 
he was friendly and pleasant, took an active part in the 
interview and kept going back to the incident in the 
military.  There was no memory impairment, his affect and 
mood were appropriate, and he was alert and oriented.  His 
insight and judgment were somewhat impaired.  The examiner 
did not find any psychiatric diagnosis.  

In response to the veteran's statements that he was in 
receipt of Social Security Administration (SSA) disability 
benefits, the RO requested the medical reports.  A reply was 
received in October 1999 stating that the veteran was not in 
receipt of SSA disability, but in receipt of Supplement 
Security Income.

In a January 2000 rating decision, the RO denied the 
veteran's petition to reopen his claim for excessive weight 
gain due to skunk contamination noting that there was no 
evidence submitted to show that he was exposed to skunk spray 
or had excessive weight gain during service.  The RO also 
denied service connection for an acquired psychiatric 
disorder noting that the veteran was not diagnosed with a 
mental disorder within a reasonable time after service.

In August 2000, the veteran submitted a letter from D. 
Tihansky, M.D., Ph.D., who identified himself as a former 
research manager at the U.S. Environmental Protection Agency.  
He stated that he knew the veteran and his family personally.  
When he visited the veteran's family in 1980, the veteran was 
thin, but when he saw him again in 1982, he was surprised by 
how much weight the veteran had gained.  The veteran told him 
about the episode in the Army of being exposed to skunk 
fumes.  He added that he was not acquainted with any 
neurotoxic or psychological effects of certain animal 
discharges, such as those from skunks, but he did know that 
some people had peculiar or rare reactions to environmental 
chemicals.  He believed that such a reaction should be 
investigated by a qualified animal or psychological expert to 
include a thorough analysis of the medical literature.  

A July 2002 letter was received from J. Lapcevic, D.O., from 
the Center for Comprehensive Medicine.  He wrote that the 
veteran gave a history of being exposed to skunk spray in the 
service, with subsequent development of confusion, 
incoherence, and a bout of hallucinatory activity.  Since 
then, he developed a focus on the possibility of having been 
exposed to leptospirosis during this period of time.  Dr. 
Lapcevic stated that it was entirely possible that he could 
have been exposed since leptospirosis can be present in the 
urine of wild animals for months.  He then detailed the 
effects of exposure.  His diagnoses were posttraumatic 
separation anxiety from the armed forces, obsessive 
compulsive overtone, idea fixation, and venous stasis of the 
lower legs.

A September 2002 letter from R. Zedek, M.D., stated that the 
veteran was currently a patient of his being treated for 
posttraumatic anxiety with dysphoria associated with an 
incident, he alleges, occurred at Fort Knox, Kentucky.  He 
requested that further investigation be made into these 
allegations to assist the veteran's recovery and treatment.

In September 2002, the veteran submitted several duplicate 
copies of his service records.  He also submitted articles on 
skunks, leptosprisos and rabies.

VCAA - The Duty to Inform and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The veteran 
was informed of the new regulations in the February 2002 
statement of the case (SOC) and July 2002 supplemental 
statement of the case (SSOC)

In this case, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claims to reopen.  The Board concludes the 
discussions in the July 2001 rating decision, the SOC issued 
in February 2002, the SSOCs issued in July and November 2002, 
as well as letters sent to him informed him of the 
information and evidence needed to substantiate his claims 
for increased ratings and complied with VA's notification 
requirements.  VA must also inform the veteran which evidence 
VA will seek to provide and which evidence the veteran is to 
provide.  It is apparent from his communications with VA that 
he is aware of the evidence needed to reopen his claims, and 
what evidence VA would/did obtain on his behalf and no 
further notice is required to comply with VCAA.  Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  The Board 
concludes that VA has complied with all notification 
requirements.

The Board also finds that all relevant facts have been 
properly developed with regard to the claims to reopen.  In 
this regard, the Board notes that although the veteran has 
requested that VA obtain an incident report from Fort Knox, 
Kentucky, to support his claim of being exposed to skunk 
spray, he also stated in a November 2001 statement that in 
the past paperwork, "they claim there was no evidence of 
accident."  As such, it appears that the veteran has already 
requested a report from Fort Knox, but was unsuccessful.  VA 
cannot assist the veteran in obtaining evidence which is not 
there.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
("'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim . . . [and] 
this duty is limited to specifically identified documents 
that by their description would be facially relevant and 
material to the claim").  The veteran has been provided the 
opportunity for a hearing before both a hearing officer at 
the RO and the Board; however, he has declined.  The veteran 
has not referenced any unobtained evidence that might 
substantiate his claims to reopen or that might be pertinent 
to the bases of the denial of the claims.  There is 
sufficient evidence to decide the claims.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims to reopen and that the requirements of the VCAA have 
been met.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002).  Service connection may also be 
granted on a presumptive basis for certain chronic diseases, 
such as psychoses, that manifest to a degree of 10 percent 
disabling within one year of active service.  38 C.F.R. 
§§ 3.307, 3.309(a) (2002).  For service connection to be 
established under the presumptive provisions of 3.309(a), the 
veteran must have active continuous service of 90 days or 
more.  38 C.F.R. § 3.307(a)(1).  Service connection may also 
be granted on a secondary basis for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement.  If a statement of the 
case is issued, a substantive appeal must be filed within one 
year from the date of the notice of the result of the initial 
determination or within sixty days, whichever is later.  A 
determination on a claim by an agency of original 
jurisdiction of which the claimant is properly notified is 
final if the appeal is not perfected by the filing of a 
timely notice of disagreement and a timely substantive 
appeal.  38 C.F.R. §§ 20.302, 20.1103 (2002). 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103. If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) 
(2002)).  Since the veteran's application to reopen was 
received by the RO prior to this date, in July 2000, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
Board need not determine which version of the regulation 
would be most favorable to veteran.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In any event, the Board's 
decision is the same under the old or the new regulation.  
All citations in this decision refer to the "old" version 
of 38 C.F.R. § 3.156.

Analysis

The Board observes the January 2000 rating decision, which 
denied service connection for a psychiatric disorder, and 
denied the veteran's petition to reopen his claim for 
excessive weight gain due to skunk contamination, is the last 
final decision on these issues.  The bases of that decision 
were that there was no evidence submitted to show that he was 
exposed to skunk spray or had excessive weight gain during 
service, and the medical evidence did not show that he was 
diagnosed with a mental disorder during service or within a 
reasonable time after service.  The veteran did not initiate 
an appeal with a timely filed notice of disagreement, and the 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

New and material evidence has not been received.  The 
veteran's contentions that he was exposed to skunk spray and 
had excessive weight gain during service, and that he had 
psychiatric problems in service are not new.  His statements 
are essentially a repetition of his previous assertions that 
were before the RO in January 2000, and are cumulative and 
not new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The copies of service records are also not new.  These were 
before the RO at the time of the January 2000 denials.

Further, the articles submitted on skunks, leptospirosis, and 
rabies do not apply to the specific facts of this case.  
These do not show that the veteran was exposed to skunk spray 
during service, and are not relevant.

Additionally, none of the medical evidence, to include the 
statements from Drs. Tihansky, Lapcevic and Zedek, shows that 
a skunk spray incident with subsequent excessive weight gain 
occurred in service, or that the veteran had a psychiatric 
disorder during service, or link any psychiatric disorder to 
a service-connected disability.  Although these statements 
suggest it is possible that the veteran may have developed a 
disorder from exposure to skunk spray, if such an incident 
had occurred, they do not verify the occurrence of the 
incident but merely state that the question deserves further 
research.  Although Dr. Tihansky noted that he was surprised 
to see how much weight the veteran had gained when he saw him 
in 1982, this was approximately one year following the date 
of the alleged skunk spray exposure incident, which the 
veteran indicated was just a few days after he started 
service in January 1981, and could not prove weight gain 
during service or that weight gain was the result of an 
incident during service.  The statements from Drs. Lapcevic 
and Zedek merely repeat the veteran's contentions regarding 
his claimed exposure to skunk spray, which have already been 
considered and rejected by the RO in the January 2000 
decision.  

Accordingly, the Board finds that the evidence received 
subsequent to January 2000 decision is not new and material 
and does not serve to reopen the veteran's claim for service 
connection for excessive weight gain due to skunk 
contamination or the claim for an acquired psychiatric 
disorder.   38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).


	(CONTINUED ON NEXT PAGE)





ORDER

No new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for excessive 
weight gain due to skunk contamination has been submitted.

No new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for an acquired 
psychiatric disorder has been submitted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

